IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

REBECCA A. ROGERS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-332

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed June 4, 2015.

Petition for Writ of Prohibition.

Jason Cromey, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, Jessica DaSilva, Assistant Attorney General,
Tallahassee, and Bridgette M. Jensen, Assistant State Attorney, Pensacola, for
Respondent.




PER CURIAM.

      The petition is DENIED without prejudice to Petitioner’s ability to raise the

affirmative defense of self-defense at trial. See Mederos v. State, 102 So. 3d 7, 11

(Fla. 1st DCA 2012).

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.